Case: 13-60525       Document: 00512593143         Page: 1     Date Filed: 04/11/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                     No. 13-60525                            April 11, 2014
                                   Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
MAOXUN CHEN,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 036 429


Before JONES, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM: *
       Maoxun Chen, a native and citizen of the People’s Republic of China,
petitions for review of the Board of Immigration Appeals’ (BIA) dismissing his
appeal of the immigration judge’s (IJ) denying his requests for asylum,
withholding of removal, and relief under the Convention Against Torture
(CAT).     The BIA agreed with the IJ that Chen’s asylum application was




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 13-60525      Document: 00512593143     Page: 2   Date Filed: 04/11/2014


                                   No. 13-60525

untimely and that he had not established eligibility for withholding of removal
or for CAT protection.
      This court lacks jurisdiction to review the finding that Chen failed to
establish “extraordinary circumstances”, which would justify an untimely
asylum application. Zhu v. Gonzales, 493 F.3d 588, 594–96 (5th Cir. 2007).
      By failing to brief a challenge to the eligibility determinations for
withholding of removal and CAT protection, Chen has abandoned these issues.
See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). Likewise, although
Chen asserts in the issue statement of his brief that Congress did not intend
the one-year deadline to penalize applicants for asylum, he has abandoned the
issue by failing to brief it. See id.
       DISMISSED in part; DENIED in part.




                                        2